Citation Nr: 0109147	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to more than ten months of educational assistance 
benefits, pursuant to Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from February 1997 to 
December 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which awarded the veteran ten months of Chapter 30 
educational assistance benefits. 


FINDINGS OF FACT

1.  According to information from the Department of Defense 
(DOD), the veteran entered active military service on 
February 12, 1997, and was honorably discharged on December 
16, 1997, for the convenience of Government.  

2.  The RO has determined that the veteran's active duty 
service also falls into the category of claimants that 
originally participated in the Chapter 30 program, but were 
voluntarily or involuntarily separated and elected to be 
considered under the Category III provisions.

3.  In August 1998, the veteran was awarded ten months of 
educational assistance benefits, based on his ten months of 
active military service.  


CONCLUSION OF LAW

The requirements for entitlement to more than ten months of 
educational assistance benefits, pursuant to Chapter 30, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3011, 3013, 3018A (West 1991); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 103, 114 Stat. 1822 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be entitled to more than ten months of educational assistance 
benefits.  The Board notes that the veteran has already been 
deemed eligible for Chapter 30 educational assistance 
benefits, and has been awarded ten months of benefits.  Thus, 
basis eligibility for Chapter 30 benefits is not at issue in 
this appeal.  Rather, the issue involves the amount of 
benefits to which the veteran is entitled.  

A brief review of the record reveals that the veteran entered 
active duty service with the United States Marine Corps on 
February 12, 1997, for a four year enlistment term.  On 
December 16, 1997, prior to completing the four year term, 
the veteran was discharged for reasons characterized by the 
DOD as "COG," or convenience of the Government.  According 
to the veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, the narrative reason for 
separation was "Erroneous Enlistment Medical board 
determined that a Marine failed to meet regular physical 
standards for enlistment.  Marine was unaware of defect and 
defect not detected or waived by MEPS."  

Following service separation, in August 1998 the veteran 
filed a claim for educational assistance benefits, and that 
same month he was found eligible for Chapter 30 benefits, and 
awarded ten months of benefits.  The veteran disagreed with 
that award, and initiated this appeal.  

In October 1999, the veteran appeared at a hearing at the RO.  
He testified that he disagreed with his type of discharge, 
which he indicated was a medical discharge for asthma.  He 
stated that he had had asthma his whole life, and that it was 
basically wrong that he was discharged on that basis.  He 
also indicated that he had paid into the Montgomery G. I. 
Bill the whole time he was in service.  

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent thereof 
in part-time educational assistance.  38 U.S.C.A. § 3013 as 
amended by Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  
Subject to certain other provisions, an individual described 
in 38 U.S.C.A. § (a)(1)(A)(ii)(I) or (III) who is also not 
described in 38 U.S.C.A. § 3011(a)(1)(A)(i), or an individual 
described in 38 U.S.C.A. § 3011(a)(1)(B)(ii)(I) or (III) who 
is also not described in 38 U.S.C.A. § 3011(a)(1)(B)(i) is 
entitled to one month of educational assistance benefits for 
each month of continuous active duty served by such 
individual after June 30, 1985, as part of the individual's 
obligated period of active duty.  Id.  Thus, these provisions 
generally apply to individuals who establish eligibility 
under 38 U.S.C.A. § 3011, serve less than 36 months of 
continuous active service after June 30, 1985 (or less with a 
shorter period of obligated service), and are discharged or 
released from active duty either for a service-connected 
disability, for a medical condition which preexisted the 
individual's service on active duty and which VA determines 
is not service-connected, under 10 U.S.C. 1173 (hardship 
discharge), involuntarily for convenience of the government 
as a result of a reduction in force, as determined by the 
Secretary of the military department concerned, or for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct, but did interfere with the individual's 
performance of duty.  

Individuals who establish eligibility following involuntary 
separation by meeting the provisions of 38 U.S.C.A. § 3018A 
(West 1999) are entitled to a number of months of basic 
educational assistance (or equivalent thereof in part-time 
basic educational assistance) equal to the lesser of  (a) 36 
months, or (b) the number of months the veteran served on 
active duty.  See 38 U.S.C.A. § 3013(d) (West 1991).

As noted earlier in this decision, the veteran has already 
been deemed eligible for Chapter 30 educational assistance.  
In that regard, the veteran first entered active duty after 
June 30, 1985, and was discharged or released from active 
duty due to the convenience of the Government; the RO has 
also determined that the veteran's active duty service fell 
into the category of claimants that originally participated 
in the Chapter 30 program, but were involuntarily or 
involuntarily separated and elected to be considered under 
the Category III provisions.  See 38 C.F.R. §§ 21.7042; 
21.7045; 65 Fed. Reg. 67266 (Nov. 9 2000).  As the veteran 
established basic eligibility for educational assistance, 
served less than 36 months of continuous active service, and 
was discharged from service due to a finding by the Medical 
Board that he "failed to meet the regular physical standards 
for enlistment," the RO found that he met the requirements 
set forth above.  As such, he is only entitled to one month 
of educational assistance for each month of his active duty 
service, which was ten months.  

The Board acknowledges the veteran's disagreement with his 
type of discharge from service.  However, the VA has no 
authority to alter determinations made by the DOD, and any 
disputes with a discharge classification must be raised with 
the appropriate military Board of Correction of Military 
Records, not with the VA.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994) (indicating that the Secretary of a military 
department may correct any of that department's military 
records to correct an error or remove an injustice); see also 
10 U.S.C. § 1552(1).  The Board notes that the veteran 
appears to have been made aware of the procedure for 
upgrading a character of discharge classification, as there 
was some discussion on this point in the October 1999 
hearing.  The Board also notes that the hearing officer 
informed the veteran of his right to file a claim for service 
connection, which, if successful, may offer him another 
source of income to continue his education.  

In short, in the absence of more than ten months of 
continuous active service, there is simply no legal basis to 
award the veteran more than ten months of educational 
assistance benefits, under Chapter 30, Title 38, United 
States Code, and the appeal is denied.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994)(where the law is dispositive, the 
claim should be denied on the basis of the absence of legal 
merit). The Board notes there have been recent changes in the 
law that affect claims for VA benefits generally (Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and educational assistance claims, in 
particular (Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000)).  
However, the Board finds that the changes are not applicable 
to the instant appeal to the extent that it would be 
prejudicial to the appellant for the Board to proceed as 
above.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The requirements for entitlement to more than ten months of 
educational assistance benefits, pursuant to Chapter 30, 
Title 38, United States Code, have not been met, and the 
appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

